                     Case 2:19-cv-02062-DJA Document 24 Filed 06/14/21 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Barbara Schenk,
                                                       JUDGMENT For ATTORNEY FEES IN A CIVIL CASE
                                Plaintiff,
         v.                                            Case Number: 2:19-cv-02062-DJA
Andrew Saul


                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
IT IS THEREFORE ORDERED that the motion for attorney’s fees (ECF No. 21) is GRANTED. Plaintiff’s
attorney, Mark V. Kalagian, is awarded attorneys’ fees pursuant to 42 U.S.C. § 406(b) in the amount of
$19,000.00.
IT IS FURTHER ORDERED that attorney Mark V. Kalagian shall reimburse Plaintiff the amount of
$2,985.00 for EAJA fees previously paid by the Commissioner.




         6/14/ 2021
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                               /s/ Y.A. Williams
                                                             Deputy Clerk
